Name: Commission Regulation (EC) No 428/94 of 25 February 1994 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/38 Official Journal of the European Communities 26. 2. 94 COMMISSION REGULATION (EC) No 428/94 of 25 February 1994 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (*), as last amended by Regulation (EC) No 233/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EC) No 3625/93 (3), as amended by Regulation (EC) No 156/94 (4); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3625/93 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 30, 3 . 2. 1994, p. 9 . OJ No L 328 , 29 . 12. 1993 , p. 45. (4) OJ No L 23, 28 . 1 . 1994, p. 16 . 26. 2. 94 Official Journal of the European Communities No L 55/39 ANNEX to the Commission Regulation of 25 February 1994 fixing the import levies on frozen sheepmeat and goatmeat (J) (2) (ECU/100 kg CN code Week No 10 Week No 11 Week No 12 Week No 13 from 7 to from 14 to from 21 to from 28 March to 13 March 1994 20 March 1994 27 March 1994 3 April 1994 0204 30 00 131,608 132,335 132,335 131,608 0204 41 00 131,608 132,335 132,335 131,608 0204 42 10 92,126 92,635 92,635 92,126 0204 42 30 144,769 145,569 145,569 144,769 0204 42 50 171,090 172,036 172,036 171,090 0204 42 90 171,090 172,036 172,036 171,090 0204 43 10 239,527 240,850 240,850 239,527 0204 43 90 239,527 240,850 240,850 239,527 0204 50 51 131,608 132,335 132,335 131,608 0204 50 53 92,126 92,635 92,635 92,126 0204 50 55 144,769 145,569 145,569 144,769 0204 50 59 171,090 172,036 172,036 171,090 0204 50 71 171,090 172,036 172,036 171,090 0204 50 79 239,527 240,850 240,850 239,527 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581/93 . (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.